*246Opinion by
Tilson, J.
It was stipulated that certain items of merchandise consist of pincushions or emeries in chief value of cotton, similar in all material respects to the merchandise the subject of Abstracts 48406 and 49006, save that one class of items is made or cut from velvet pile fabrics composed in chief value of cotton, but that all of said cotton has a staple of less than 1)4 inches. In accordance therewith certain items of merchandise were held properly dutiable at 40 percent under paragraph 923, as manufactures wholly or in chief value of cotton, not specially provided for, and other items at 62)4 percent under paragraph 909, as articles made or cut from velveteens or velvets, wholly or in chief value of cotton.